Citation Nr: 0503584	
Decision Date: 02/10/05    Archive Date: 02/22/05	

DOCKET NO.  98-08 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for claimed residuals 
of shell fragment or gunshot wounds of the left shoulder and 
arm. 

3.  Entitlement to service connection for claimed residuals 
of shell fragment or gunshot wounds of the neck and head. 

4.  Entitlement to service connection for claimed residuals 
of shell fragment or gunshot wounds of the groin.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1964 to September 
1972.  He served in Vietnam from February 9, 1968, to 
February 19, 1968, and from September 1969 to September 1970.

In a decision entered in October 1999, the Board of Veterans' 
Appeals (Board) denied the issues listed on the title page.  
The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  Subsequent thereto, the 
veteran, through his attorney, filed a motion for 
reconsideration, which was received at the Board in November 
1999.  In May 2000 the veteran, through his attorney, 
requested that the motion be withdrawn.  The Board 
acknowledged the withdrawal by letter dated in June 2000.  
After filing the record on appeal, the Secretary of VA, on 
November 21, 2000, filed a motion to vacate the Board 
decision and remand the matters for readjudication in light 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
was enacted on November 9, 2000.  38 C.F.R. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  In November 2000, the 
veteran, through his attorney, filed a response opposing the 
Secretary's motion.  Because the response neither asserted 
any argument nor identified any error that would entitle him 
to a remedy greater than that proposed by the Secretary of 
VA, the Court, by order dated December 22, 2000, granted the 
Secretary's motion, vacated the October 1999 Board decision, 
and remanded the decision to the Board for compliance with 
its order.  In August 2001 the Board remanded the case for 
further development from both a procedural and subjective 
standpoint.  The requested actions have taken place to the 
extent possible and the case has been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in Vietnam.

3.  Any current disability involving the left upper extremity 
is not attributable to the veteran's active service.

4.  Any current disability involving the head and neck is not 
attributable to the veteran's active service.

5.  It is not shown that the veteran has residuals of a 
claimed shell fragment or gunshot wound involving the groin.


CONCLUSIONS OF LAW

1.  PTSD was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  The veteran does not have residuals of a shell fragment 
or gunshot wound involving the left upper extremity that were 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.309 (2004).

3.  The veteran does not have residuals of a shell fragment 
or gunshot wound involving the head and neck that were 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.309 (2004).

4.  The veteran does not have residuals of a shell fragment 
or gunshot wound involving the groin that were incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
heightened duties to assist and notify claimants with regard 
to appeals; however, the Board finds it unnecessary to 
address the applicability of the VCAA to the portion of the 
appeal pertaining to the claim for PTSD in view of the 
favorable disposition reached herein.  However, with regard 
to the claims regarding shell fragment and/or gunshot wounds 
involving the left upper extremity, head, neck, and groin, 
the Board notes that the VCAA redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO has provided this 
notice in various correspondence to the veteran, most 
recently in October 2003.

The Court has held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004).  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The General Counsel has 
held that the Court's statements regarding the "fourth 
element" are dicta.  VAOPGCPREC 01-2004 (2004).

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim, but 
declined to specify a remedy where adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi.

The initial RO decision in this case was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that Pelegrini is incorrect as it applies 
to cases where the initial RO decision was made prior to 
enactment of the VCAA and is pursuing further judicial review 
in this matter.

In any event, the Board finds that the veteran has not been 
prejudiced by the providing of notice after the initial 
adjudication.

VA has complied with its obligation to provide medical 
opinions and examinations in connection with the veteran's 
claims.  The claims file contains the results of VA 
examinations that were the product of a review of the claims 
folder and contained all findings needed to evaluate the 
claim.  The record shows the Board itself remanded the case 
in August 2001 for further development.  As a result of the 
Board's remand, assistance was requested from the National 
Personnel Records Center in St. Louis and the U. S. Armed 
Services Center for Research of Unit Records (CURR).  
Further, the veteran was accorded examinations by VA in 
August 2003.

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the veteran with regard to 
the appeals.  Further development of the appeals and further 
expending of VA's resources with respect to the issues at 
hand are not warranted.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Arthritis is a chronic disease 
with a presumptive period of 1 year.  38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The United 
States Court of Appeals for the Federal Circuit has stated 
that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d, 1351, 1353 (Fed. Cir. 2000).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

PTSD

Service connection for PTSD requires:  (1) Medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and (3) a link, established by medical evidence, 
between current symptoms and an inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2004).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that the 
veteran engaged in combat with the enemy, and the claimed 
stressor(s) is (are) related to combat, the veteran's lay 
testimony regarding his reported stressors must be accepted 
as conclusive evidence as to the actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory and consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); 38 C.F.R. § 3.304(d)(f) (2004).

In this case, a review of the veteran's service medical 
records reveals that he was seen on consecutive days in March 
1971 essentially for "nerves."  In one report alcohol was 
listed as a possible cause.  At the time of the other visit, 
the impression was normal neurological examination.  It was 
noted that generalized complaints appeared to be of 
functional origin.  It was indicated a mild tranquilizer 
might be of benefit.  At the time of separation examination 
in August 1972, psychiatric status was recorded as normal.

The post service medical evidence includes a report of a 
January 1998 VA psychiatric examination.  The Axis I 
diagnosis was probably organic brain syndrome secondary to 
chronic alcoholism, with a notation of possible PTSD.  It was 
noted the veteran had recurrent nightmares about combat 
experiences.  The Axis II diagnosis was deferred.  It was 
noted the veteran was difficult to interview and was 
difficult to understand.  He was also described as a poor 
historian because of confusion.  The examiner recommended a 
battery of psychological testing to rule out organicity and 
to assess PTSD.

The veteran's DD 214 reflects that he served in Vietnam from 
February 8, 1968, to February 19, 1968, and from September 8, 
1969, to September 8, 1970.  His personnel records disclose 
the several days he served in country in February 1968 were 
as a communications chief with A Battery, 1st Battalion, 5th 
Artillery, 1st Infantry Division.  From September 1969 to 
September 1970 he was a communications chief, first with the 
Headquarters and Headquarters Battery, 4th Battalion, 60th 
Artillery.  The majority of his time was with A Battery, 
4th Battalion, 60th Artillery.  He participated in campaigns 
that included the Vietnam Counteroffensive, Phase VI, the 
Vietnam Summer/Fall 1969 Campaign, the Vietnam Winter/Spring 
1970 Campaign, the Tet Counteroffensive, and the Sanctuary 
Counteroffensive.  His awards and decorations include the 
Army Commendation Medal.

Of record are documents from National Archives and Records 
Administration received in March 2003 reflecting that copies 
of portions of after action reports for the 4th Battalion of 
the 60th Artillery between November 1969 and April 1970 
reflected mention of action with the enemy.

Also of record is an undated reply to a request from VA's 
Tiger Team in July 2003 from the CURR indicating that 
Operation Reports/Lessons Learned submitted by the 
4th Battalion, 60th Artillery between November 1969 and April 
1970 had been reviewed.  The reports reveal that on one 
occasion in January 1970 a truck belonging to A Battery, the 
veteran's assigned unit, struck a mine.  While the incident 
resulted in no friendly casualties, the truck was destroyed.  
Additionally, further review disclosed that in March 1970, a 
tank pulling a water trailer struck a pressure-detonated 
mine.  This incident resulted in three wounded in action, the 
water trailer being destroyed, and damage being sustained to 
the tank.  It was noted in the reply that this information 
addressed two of the five stressors described by the veteran.

The post service medical evidence includes a report of 
psychiatric examination accorded the veteran by VA in August 
2003.  Reference was made to a rating examination in 1998 
which reflected that the veteran's "profile of symptoms was 
consistent with a diagnosis of PTSD-chronic."  The claims 
file, including the military medical records, was reviewed by 
the examiner.  The veteran reported that he had had some 
mental health treatment about 10 years previously, but did 
not remember the name of the medication that he took at the 
time.  The veteran described trouble with frustration and 
difficulty sleeping.  He also described frequent nightmares 
of people shooting at him.  The veteran described 
recollections of one stressful event in which his unit was 
going through a pass and received sniper fire from both sides 
of the road.  He stated that further down the road, one of 
the trucks hit a pressure-activated mine, and the truck 
behind him blew up and killed the men in the truck.  He 
believed this happened in late November or early December 
1969.  He was not able to remember the names of any of those 
killed.

He described another incident in which he was going from one 
location to another to check out some communication equipment 
when his vehicle ran over a mine and threw him and the driver 
out of the vehicle.  He did not remember the name of the 
driver.

He also stated that during his brief stint in Vietnam in 
February 1968, he was exposed to "lots of mortar fire..."

Clinical findings were recorded and an assessment was made of 
PTSD.

An addendum in November 2003 revealed an Axis I diagnosis of 
PTSD.  Reference was made to frequent nightmares of combat-
related incidents and frequent panic attacks.  It was stated 
the veteran's depressed mood was due to a mixture of PTSD 
symptoms and physical limitations.  The VA psychologist 
indicated that she reviewed the unit records in detail.  She 
believed there appeared to be a "reasonable" correlation 
between the incidents reported by the veteran and the action 
reports.  She added "in fact, one of the incidents he 
described was found in the detailed records, even though it 
was left off the summary report.  Therefore, it seems likely 
as not that the veteran's PTSD is causally linked to the 
veteran's combat."

Based on a longitudinal review of the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for PTSD.  The Board finds the evidence is more 
than in relative equipoise.  Accordingly, the veteran 
prevails as to his claim for service connection for PTSD with 
the benefit of the doubt in his favor.  38 U.S.C.A. § 5107.

While there is some question as to whether the veteran might 
have embellished some of his stressful incidents as noted by 
the VA psychologist in the November 2003 communication, two 
of the incidents described by the veteran as stressful have 
been essentially verified by searches of various records.  
The Board notes that documentation available from the CURR 
reflects that the veteran's unit had exposure to hostile 
action on at least two occasions during the time the veteran 
served with the unit.  In Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court opined that the fact the veteran who 
had a noncombat military occupational specialty was stationed 
with a unit that was present while enemy attacks occurred was 
strongly suggestive that the veteran was in fact exposed to 
such attacks.  In other words, the veteran's presence with 
the unit at the time such an attack occurred would 
corroborate his statement that he experienced an attack on a 
personal basis.  As noted in Suozzi v. Brown, 
10 Vet. App. 307 (1997), a stressor need not be corroborated 
in every detail.  There is no requirement in case law that 
there needs to be a high level of exposure to combat.  
Corroboration of the veteran's personal participation in such 
events is unnecessary.  Pentecost v. Principi, at 128.

In this case, although, as noted above, the Board is 
concerned about possible embellishment, the Board accepts the 
veteran basic assertion that he was exposed to enemy fire 
while serving in Vietnam.  The veteran has a current, valid 
diagnosis of PTSD, and his PTSD has been reported to be 
related to his service in Vietnam.  As noted above, the VA 
psychologist who reviewed the entire record in November 2003, 
stated it was as likely as not that the veteran had PTSD 
causally linked to his service in Vietnam.  Clearly, the 
evidence of record is at least in relative equipoise.  Under 
the circumstances, the veteran prevails as to his claim for 
service connection for PTSD with application of the benefit 
of the doubt in his favor.  38 U.S.C.A. § 5107.

Service Connection for Claimed Residuals of Shell Fragment 
and/or Gunshot Wounds involving the Left Upper Extremity, the 
Head, the Neck, and the Groin

A review of the service medical records is without reference 
to complaints or findings indicative of any left shoulder, 
left arm, head, neck, or groin injury, either by shell 
fragment or gunshot wound, or motor vehicle accident.  At the 
time of the separation examination in August 1972 the veteran 
expressed no pertinent complaints and clinical examination 
reflected normal upper extremities, mouth, throat, head, 
face, neck, scalp, nose, ears, and genitourinary system.  A 
September 1972 statement from the veteran indicated that his 
medical condition had changed since the August 1972 
examination in that he referred to an infected groin.  (The 
Board notes that service connection has been established for 
residual scarring from incision and drainage of a scrotal 
abscess.  A noncompensable rating has been in effect since 
September 1997.)

The post service medical evidence includes a report of a 
January 1998 examination.  There was a scar on the upper 
forearm, near the elbow joint on the medial surface.  It was 
reported by the veteran to be a preexisting injury scar.  
There was another small scar at the base of the third finger 
at the base of the metacarpal phalangeal joint.  This was 
reported by the veteran to be of nonservice origin.  
Additionally, there was a small, barely discernible scar on 
the middle finger of the left hand that the veteran stated 
was from a shrapnel wound in Vietnam.  No other scars or 
disabilities were indicated.

Of record are reports of VA treatment and evaluation of the 
veteran for various disabilities, in which there is no 
opinion expressed as to the etiology of any left shoulder, 
left arm, head, neck, or groin disorder being related to the 
veteran's active service in any way.

The post service evidence includes the report of evaluation 
by VA in August 2003.  The claims file was not available for 
review by the examiner.  Also, the remand order by the Board 
was not available either.  It was noted magnetic resonance 
imaging of the brain done in April 2001 was not remarkable.  
The veteran had a seizure disorder and stated that his 
physician at the Kansas City Veterans Hospital told him this 
was due to a shrapnel injury.  The veteran reported he had a 
piece of shrapnel removed from his frontal skull region in 
1968.  Current examination of the head, eyes, ears, nose, and 
throat was within normal limits except for a nontender, 
barely visible scar above the mid frontal sinus area.  The 
diagnosis was status post shrapnel injury to the frontal 
skull with secondary seizure disorder.

The veteran also had X-ray studies of the shoulders done by 
VA in August 2003.  He reported that he was thrown off a 
truck and landed on his left back side in 1969.  He referred 
to constant bilateral shoulder pain since that time.  It was 
noted that a right shoulder X-ray study done by VA in 1991 
showed mild degenerative changes.  Current examination showed 
no tenderness.  X-ray studies showed degenerative arthritis 
of both the left and right shoulders.

The veteran also had X-ray studies of the spine done by VA in 
August 2003.  He claimed that in 1969 he injured the low back 
and neck and problems had persisted to the present time.  It 
was indicated that magnetic resonance imaging and cervical 
and lumbar spine studies done by VA in June 2000 showed 
cervical and lumbar degenerative disc disease and stenosis.  
Current studies showed degenerative disc disease and stenosis 
of the cervical spine and the lumbar spine.

In August 2003 the veteran was also accorded an examination 
for what he stated was a left groin shrapnel injury sustained 
in 1968.  The examiner noted that while the veteran 
complained that the groin was injured, in reality, the scar 
and pain were related to his scrotum and left testicle.  
Current examination showed no groin tenderness.  There was a 
well-healed, nontender scar of the left scrotal region and a 
slightly tender left testicle.  The diagnosis was status post 
surgery for shrapnel injury involving the left testicle.

The claims folder was referred for review to the examiner at 
the VA medical facility in Kansas City.  The examiner stated 
that the veteran's claims folder, the service medical 
records, and the remand by the Board in 2001 were reviewed 
and examined by him in October 2003.  As for the veteran's 
spine and joint examination, the examiner stated he could 
find no reference to the veteran's reported 1969 injury in 
his service medical records.  The examiner stated that as a 
result, the diagnoses that have been made in August 2003 
"would be considered non-service-connected."  With regard to 
the veteran's examination involving scars, he stated the 
service medical records referred to the veteran's May 1972 
incision and drainage of the left-sided scrotal abscess and 
as a result the scars diagnosis should be considered service 
connected.  As noted above, however, service connection 
already is in effect for scarring of the scrotal region.

Based on a longitudinal review of the evidence of record, the 
Board notes that the evidence is against a grant of service 
connection for the claimed residuals of shell fragment and/or 
gunshot wounds involving any region of the veteran's body.  
The veteran maintains that he currently has disabilities 
involving the left shoulder, left arm, head, neck, and groin 
that are attributable to wounds he sustained during service.  
While he is competent to report current symptoms, he is not, 
as a lay person, competent to report a current diagnosis or 
supply an opinion as to the medical cause of any current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As noted above, a VA physician reviewed the entire 
claims file in late 2003 and found no reference whatsoever to 
any injury to the left upper extremity, head, neck, or groin 
in the veteran's service medical records.  There is no 
medical opinion to the contrary.  The Board notes there is a 
complete lack of continuity of any symptomatology following 
service that would lend any credibility to the veteran's 
assertion that he sustained shell fragment or gunshot wounds 
to the left upper extremity, head, neck, or groin region 
during his active service, including his time in Vietnam.  As 
a result, the persuasive evidence of record is against the 
claim for service connection for claimed residuals of wounds 
involving the left upper extremity, the head, the neck, or 
the groin.


ORDER

Service connection for PTSD is granted.  To this extent, the 
appeal is allowed.

Service connection for residuals of reported shell fragment 
or gunshot wounds involving the left shoulder and arm, the 
head, the neck, and/or the groin, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


